DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/17/2020 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the claims:
	In claim 1, the third-to-last line of the claim, the phrase “the first and second agents” has been replaced with the phrase --the first and second detectable agents--. 
	In claim 95, the first line of the claim, the phrase “the first and second agents” has been replaced with the phrase --the first and second detectable agents--.
	[Note, these two amendments provide consistency in claim language and unambiguous antecedent support for claimed subject matter.]

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is that the reference values of the first and second detectable agents are obtained from a healthy subject or healthy group of subjects.  The closest prior art is Cittanti et al. (of record; 1997 Eur. J. Nucl. Med. 24: 762-766; “Cittanti”).  However, in Cittanti, the placebo group measurement and pre-therapy values (“reference values”) are from the same patient, that is, the test patient with obstructive peripheral artery disease (PAOD).  Moreover, Cittanti does not each administering a second detectable agent.  Thus, Cittanti alone or in combination with the prior art provides no rationale to modify the method of Cittanti and incorporate additional method steps and subject populations by obtaining and comparing reference values from a healthy subject or a healthy group of subjects.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jennifer Lamberski/Primary Examiner, Art Unit 1618